          Case 1:20-cv-02809-LAK Document 98 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHASE WILLIAMS and WILLIAM ZHANG,
individually and on behalf of all others similarly
situated,

                       Plaintiffs,

           v.                                            Civ. No. 1:20-cv-2809-LAK

BLOCK.ONE, BRENDAN BLUMER, and DAN
LARIMER,

                       Defendants.




                           NOTICE OF CHANGE OF FIRM NAME

                                                     BRIAN E. KLEIN
                                                     SCOTT M. MALZAHN (pro hac vice)
                                                     TERESA L. HUGGINS
                                                     Waymaker LLP
                                                      777 S. Figueroa Street, Suite 2850
                                                     Los Angeles, California 90017
                                                     Tel: (424) 652-7800
                                                     E-Mail: bklein@waymakerlaw.com
       Case 1:20-cv-02809-LAK Document 98 Filed 01/25/21 Page 2 of 2




       TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that the law firm of Baker Marquart LLP has changed its firm name to

Waymaker LLP, effective immediately. The firm’s address, telephone number, and facsimile number will

remain the same. The firm’s email addresses have been changed from bklein@bakermarquart.com to

bklein@waymakerlaw.com, smalzahn@bakermarquart.com to smalzahn@waymakerlaw.com, and

thuggins@bakermarquart.com to thuggins@waymakerlaw.com.

       Please update your records to reflect this change.




Dated: January 25, 2021                   Respectfully Submitted,

                                             /s/ Brian E. Klein
                                             Brian E. Klein
                                             Scott M. Malzahn (pro hac vice)
                                             Teresa L. Huggins
                                             Waymaker LLP
                                             777 S. Figueroa St., Suite 2850
                                             Los Angeles, California 90017
                                             Tel.: (424) 652-7800/Fax: (424) 652-7850
                                             E-Mail: bklein@waymakerlaw.com


          Attorneys for Defendants Block.one, Daniel Larimer, and Brock Pierce




                                              1
